Citation Nr: 9928502	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  97-00 182A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for peptic ulcer disease, 
postoperative, with dumping syndrome, currently evaluated as 
40 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
December 1970. 


This case comes before the Board of Veterans' Appeals (Board) 
by means of a September 1996 rating decision rendered by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) wherein entitlement to an increased 
disability rating for the veteran's peptic ulcer disease, 
postoperative, with dumping syndrome was denied.  It should 
be noted that in March 1996, when the veteran initially 
claimed that he was entitled to an increased evaluation for 
his ulcer disorder, he was assigned a 20 percent evaluation 
for the disorder.  However, after some additional development 
was conducted, his evaluation was increased to 40 percent as 
of the date of his reopened claim.  The veteran has continued 
to appeal the decision.


REMAND

The United States Court of Veterans Appeals (Court) has held 
that VA has a duty to assist veterans in the development of 
facts pertinent to their claims, under 38 U.S.C.A. § 5107(a) 
(West 1991) and 38 C.F.R. § 3.103(a) (1998), which requires 
that VA accomplish additional development of the evidence if 
the record currently before it is inadequate.  Littke v. 
Derwinski, 1 Vet.App. 90 (1990).

After a review of the veteran's claims folder, the Board 
feels that additionally development of the case would be 
probative.  Specifically, the Board notes that the last 
clinical treatment reports from the veteran are dated in July 
1996.  Similarly, the veteran's most recent VA examination 
was approximately three years ago in October 1996.  On his 
substantive appeal dated in January 1997, the veteran claimed 
that he had sweating, frequent episodes of diarrhea, weight 
loss, cramping, heartburn and all the things required for a 
higher rating.  The Court has held that, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 7 
Vet.App. 55, 58 (1994).  Accordingly, the Board feels that an 
attempt should be made to ascertain the current level of 
severity associated with the veteran's peptic ulcer disease, 
especially in view of the veteran's assertions regarding his 
symptomatology.

Accordingly, the case is REMANDED for the following 
development.

1. The RO should obtain from the veteran 
the names and addresses of all medical 
care providers who treated him for his 
peptic ulcer disease since July 1996.  
After securing the necessary release, the 
RO should obtain these records.

2.  The veteran should be afforded a VA 
gastrointestinal examination to ascertain 
the current level of severity of the 
symptomatology attributed to his peptic 
ulcer disease. All indicated tests and 
studies should be conducted.  The claims 
folder should be made available to the 
examiner for review before the 
examination. 

3. The RO should advise the veteran that 
he has the right to submit additional 
evidence and argument on the matter or 
matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of this claim.  The veteran is hereby informed that failure 
to report for a scheduled examination or failure to cooperate 
with the requested development may have an adverse effect 
upon his claim.

	(CONTINUED ON NEXT PAGE)









		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












